Exhibit 10.3

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

LOGO [g24978g43t63.jpg]

June 15, 2010

QANTAS AIRWAYS LIMITED

CARGO AIRCRAFT MANAGEMENT, INC

AIRCRAFT SALE AGREEMENT

relating to one used Boeing 767-338ER aircraft

Manufacturer’s Serial Number 24407

Registration Mark VH-OGD

Qantas Airways Limited

Legal Department

APC Centre

Cnr Robey & O’Riordan Streets

Mascot NSW 2020



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

 

AIRCRAFT SALE DETAILS

 

Seller:    Qantas Airways Limited ABN 16 009 661 901, a company incorporated in
Australia of Qantas Centre, 203 Coward Street, Mascot, New South Wales, 2020,
Australia. Purchaser:    Name:    Cargo Aircraft Management, Inc    Address:   
7100 TPC Drive, Suite 100, Orlando, Florida 32822 USA    Jurisdiction:   
Florida, USA Guarantor:    Name:    Air Transport Service Group, Inc    Address:
   145 Hunter Drive, Wilmington, Ohio 45177 USA    Jurisdiction:    Delaware,
USA    Aircraft:   

Australian Registration Mark

   VH-OGD   

Airframe Manufacturer/ Model

   Boeing 767-338ER   

Airframe Manufacturer’s Serial Number (MSN)

   24407   

Airframe Year of manufacture:

   1988   

Engines Manufacturer/ Model

   General Electric   

Engines Manufacturer’s Serial Number (ESN)

   695632 and 695629   

APU Manufacturer/ Model

   Allied Signal GTCP331-200ER   

APU Manufacturer’s Serial Number (MSN)

   P359C

Delivery Date:

(Clause 3.6)

   23 September 2010   

Delivery Location:

(Clauses 1.1 and 4.4)

  

Southern California Logistics Airport, Victorville, California, USA

(IATA Code: VCV)

 

With respect to the Documents only: Qantas Jetbase, Sydney Kingsford Smith
Airport, Mascot, NSW 2020 Australia (IATA Code: SYD)

Purchase Price:    USD [*]      

Deposit:

(Clause 3)

   USD [*]      

Completion Payment:

(Clause 3)

   USD [*]      

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 2 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Seller’s Bank

Account:

(Clause 3.4)

   Bank: [*]


Account Name: [*]

Account No: [*]

Swift Code: [*]

Third Party Liability Amount:

(Clause 8.1(b))

   USD 500,000,000

Notice Details:

(Clause 15.5)

   Seller:    Attention:    Head of Fleet Procurement and Trading    Address:   

Qantas Airways Limited

S-QCF/6, 203 Coward Street

Mascot NSW 2020

Australia

   Facsimile:    +(61 2) 9691 0396    with a Copy to:    Attention:    General
Counsel and Company Secretary    Address:   

Qantas Airways Limited

QCA9, 203 Coward Street

Mascot NSW 2020

Australia

   Facsimile:    +(61 2) 9691 3339 Purchaser:    Attention:    Bill Tarpley   
Address:    7100 TPC Drive, Suite 100, Orlando, Florida 32822 USA    Facsimile:
   +1 407 517 0303

Purchaser’s Service Agent:

(clause 15.5(c))

   Attention:

 

Address:

  

Fancesca Rush

 

Clayton Utz

1 O’Connell Street,

Sydney NSW 2000

Australia

Guarantor:    Attention:    Corporate Secretary and General Counsel    Address:
   145 Hunter Drive, Wilmington, Ohio 45177 USA    Facsimile:    +1 937-382-2452

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 3 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Guarantor’s Service

Agent:

(clause 15.5(d))

   Attention:

 

Address:

    

Fancesca Rush

 

Clayton Utz

1 O’Connell Street,

Sydney NSW 2000

Australia

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 4 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

AIRCRAFT SALE AGREEMENT

 

 

 

Agreement dated                            June 2010            between these
parties: Seller:    Qantas Airways Limited ABN 16 009 661 901 of Qantas Centre,
203 Coward Street, Mascot, New South Wales 2020, Australia Purchaser:    Cargo
Aircraft Management, Inc of 7100 TPC Drive, Suite 100, Orlando, Florida 32822
USA Guarantor:    Air Transport Services Group, Inc of 145 Hunter Drive,
Wilmington, Ohio, 45177 USA

INTRODUCTION

 

A. The parties entered into a Terms Sheet dated 4 May 2010 under which the
parties agreed, amongst other things, to enter into an aircraft sale agreement.

 

B. The Purchaser wishes to purchase, and the Seller wishes to sell, the Aircraft
on the terms and conditions set out in this Agreement.

AGREEMENT

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Acceptance Certificate” means a certificate substantially in the form of
SCHEDULE 4.

“Acceptance Inspection” means, in relation to the Aircraft, completion of each
of the following:

 

  (a) the ground inspection of the Aircraft by the Purchaser at the Location;
and

 

  (b) the inspection of the Documents by the Purchaser at the Location.

“Aircraft” means the Airframe, the Engines, the Documents and all Parts, less
the Retained Items.

“Aircraft Sale Details” means the details of the sale arrangement between the
parties in relation to the Aircraft as set out on page 2 of this Agreement.

“Airframe” means the airframe specified in Aircraft Sale Details, excluding any
Engine installed on it.

“APU” means the auxiliary power unit specified in Aircraft Sale Details.

“Authorisation” means any approval, authorisation, consent, declaration,
exemption, filing, licence, notarisation, registration or waiver, however
described, and any renewal or variation to any of them.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 5 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

“Authorised Representative” means, in respect of the Purchaser:

 

  (a) any employee of the Purchaser nominated by or on behalf of it as an
authorised representative;

 

  (b) with consent of the Seller, any person or attorney appointed by it as an
authorised representative,

by written notice to the Seller, such notice being accompanied by a document
certifying the correctness of the signature of any person so appointed.

“Bill of Sale” means a bill of sale substantially in the form set out in
SCHEDULE 3.

“Business Day” means a day on which banks are actually open for business in
Sydney, Australia and Orlando, Florida other than a Saturday, Sunday or public
holiday or bank holiday in New South Wales, Australia or Orlando, Florida.

“CASA” means the Civil Aviation Safety Authority of Australia.

“Casualty Event” means the total loss (including constructive total loss),
theft, hijacking, compulsory acquisition, confiscation, destruction or damage to
the Aircraft to the extent which, in the reasonable opinion of the insurer with
whom the Aircraft is insured, renders repair impractical or uneconomical.

“Completion Payment” means, in relation to the Aircraft, the amount specified as
the ‘completion payment’ for the Aircraft in Aircraft Sale Details.

“Confidential Information” means this Agreement and all information disclosed
(whether orally, in writing or in any other form) by one party (“Disclosing
Party”) to the other party (“Recipient”) in connection with this Agreement which
is identified as being confidential and all copies, notes and records and all
related information generated by the Recipient based on or arising out of any
such disclosure which is not:

 

  (a) in the public domain (otherwise than as a result of a breach of this
Agreement);

 

  (b) independently developed or known by the Recipient.

“Consequential Losses” means any loss of use, revenue, opportunity or profit or
any other indirect, incidental or consequential loss or damage.

“Damages” means all claims, liabilities, expenses, losses (including
Consequential Losses), damages and costs (including legal costs on a full
indemnity basis and whether incurred by or awarded against a party).

“Delivery” means, in relation to the Aircraft, the time on the Delivery Date
that title to the Aircraft is transferred to the Purchaser in accordance with
clause 4.6.

“Delivery Date” means, in relation to the Aircraft, the date specified as the
‘delivery date’ for the Aircraft in Aircraft Sale Details.

“Deposit” means, in relation to the Aircraft, the amount specified as the
‘deposit’ for the Aircraft in Aircraft Sale Details.

“Documents” means one set of the technical and other general documents, to the
extent available to the Seller, as specified in SCHEDULE 1

“Engine” means each of the engines installed on the Airframe at Delivery as
specified in Aircraft Sale Details or as otherwise agreed between the parties.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 6 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

“Event of Default” means the “Purchaser Event of Default” as defined in
clause 11.1 or the “Seller Event of Default” as defined in clause 11.3 (as the
context requires).

“Export Control Laws” has the definition given to that term in clause 5.1(a).

“Force Majeure Event” means any delay or failure in the performance of the
Seller under this Agreement where such delay or failure is the result (whether
directly or indirectly) of any cause or matter beyond the reasonable control of
the Seller including any strike, government action, requisition for hire, armed
conflict or act of God.

“Government Agency” means a government or government department, a governmental,
semi governmental or judicial person or a person (whether autonomous or not)
charged with the administration of any applicable law of the Purchaser’s
Jurisdiction, Australia or the United States of America.

“GST” means any goods and services tax, value added tax or sales tax imposed on
the sale or supply of goods, services and rights.

“Guarantor’s Service Agent” means the service agent appointed by the Guarantor
in accordance with clause 15.5(d) and specified in Aircraft Sale Details.

“Indemnified Person” means each Qantas Group Company and their respective
Personnel.

“Insolvency Event” means, in relation to the Purchaser:

 

  (a) it disposes of the whole or any part of its assets, operations or business
other than in the normal course of business;

 

  (b) any step is taken to enter into any arrangement between it and its
creditors;

 

  (c) it ceases to be able to pay its debts as they become due;

 

  (d) it ceases to carry on business;

 

  (e) any step is taken by a mortgagee to enter into possession or dispose of
the whole or any part of its assets or business;

 

  (f) any step is taken to appoint a receiver, a receiver and manager, a trustee
in bankruptcy, a liquidator, a provisional liquidator, an administrator or other
like person of the whole or any part of its assets or business; or

 

  (g) there is any change in the direct or indirect beneficial ownership or
control of it.

“Insurance” means the insurances specified in clause 8.1(b) to be maintained by
Purchaser in accordance with clauses 8.1(c) and 8.1(d).

“Location” means, in relation to the Aircraft, the Seller’s facility (or any
third party facility contracted by the Seller) at the ‘Delivery Location’
specified in Aircraft Sale Details or such other location specified by the
Seller.

“Parts” means any and all appliances, parts, instruments, attachments,
accessories, furnishings, seats, components, APU and landing gear (excluding the
Engines) incorporated in, installed on, or attached to, the Aircraft at the date
of this Agreement and at Delivery.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 7 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

“Personnel” of a party:

 

  (a) means officers, employees, agents and contractors of that party; and

 

  (b) in the case of Seller includes officers, employees and agents of any
Qantas Group Company.

“Purchase Price” means, in relation to the Aircraft, the sum of the Deposit and
the Completion Payment as specified in Aircraft Sale Details.

“Purchaser’s Jurisdiction” means the jurisdiction specified in Aircraft Sale
Details.

“Purchaser’s Service Agent” means the service agent appointed by the Purchaser
in accordance with clause 15.5(c) and specified in Aircraft Sale Details.

“Qantas Group” means the Seller and its related bodies corporate (as defined in
the Corporations Act 2001 (Cth)).

“Qantas Group Company” means a company in the Qantas Group.

“Qantas Trade Marks” means the Seller’s name and any logo or trade mark (whether
registered or not) used by Seller in connection with any business of any Qantas
Group Company.

“Retained Items” means the items listed in SCHEDULE 2.

“Seller’s Bank Account” means the bank account specified in Aircraft Sale
Details or such other account nominated by the Seller in writing.

“Taxes” means any tax (including GST, sales tax, stamp duty, payroll and
withholding tax), duty, charge, fee and other impost of whatever kind (including
any fine or penalty) that may be levied, assessed, charged or collected.

“Third Party Interest” means a mortgage, pledge, lien, charge, assignment,
encumbrance, secured interest, title retention arrangement, option, lease or
other third party interest of any nature, in each case affecting the ownership
of the Aircraft, but excluding:

 

  (a) any airport user or en route charges imposed by CASA or a Government
Agency incurred by the Seller in relation to the Aircraft prior to Delivery,
such charges to be satisfied by the Seller; and

 

  (b) any intellectual property interests of the Airframe manufacturer, Engine
manufacturer or other party in the Documents.

“Third Party Liability Amount” the amount the third party liability amount
specified in Aircraft Sale Details.

“US$” or “USD” means the lawful currency of the United States of America.

 

1.2 Interpretation

In this Agreement, unless the context otherwise requires:

 

  (a) headings are for ease of reference only and do not affect the meaning of
this Agreement;

 

  (b) the singular includes the plural and vice versa;

 

  (c) other grammatical forms of defined words or expressions have corresponding
meanings;

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 8 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

  (d) a reference to a clause, paragraph, schedule or annexure is a reference to
a clause or paragraph of, or schedule or annexure to, this Agreement and a
reference to this Agreement includes any schedules and annexures;

 

  (e) a reference to a clause, document or agreement, including this Agreement,
includes a reference to that clause, document or agreement as novated or amended
from time to time;

 

  (f) a reference to a statute, ordinance or by-law includes regulations and
other instructions under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

  (g) a reference to a party includes executors, administrators, permitted
assigns and successors of that party;

 

  (h) ‘including’ means ‘including without limitation’; and

 

  (i) if the day under which any act, matter or thing is to be done under or
pursuant to this Agreement is not a Business Day, the act, matter or thing will
be done no later than the next Business Day.

 

2. SALE AND PURCHASE

The Purchaser agrees to purchase from the Seller, and the Seller agrees to sell
to the Purchaser, the Aircraft in an “AS IS WHERE IS” condition in accordance
with this Agreement.

 

3. PAYMENT OF PURCHASE PRICE

 

3.1 Payment of Deposit

The Purchaser will pay, if it has not already done so, the Deposit on the date
of this Agreement.

 

3.2 Refund of Deposit

The Deposit will only be refunded to the Purchaser if the sale of the Aircraft
does not take place because of:

 

  (a) a default by the Seller under clause 4.4 or clause 11.3; or

 

  (b) a Force Majeure Event; or

 

  (c) a Casualty Event.

If the Deposit is refunded in accordance with this clause then the Purchaser
will not be entitled to any interest on the Deposit.

 

3.3 Completion Payment

The Purchaser must pay the Completion Payment and ensure that the Completion
Payment is received by the Seller, prior to the Delivery Date of the Aircraft.

 

3.4 Method of Payment

The Purchaser must make all payments due to the Seller under this Agreement by
telegraphic transfer, in immediately available funds, to the Seller’s Bank
Account.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 9 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

3.5 Payments made by third parties on behalf of Purchaser

Where payments are made to the Seller in connection with this Agreement by any
third parties on behalf of the Purchaser (each a ‘Third Party Payer’), the
Purchaser must provide to the Seller, in a form acceptable to the Seller, a
letter of assurance from the Third Party Payer (and acknowledged by the
Purchaser) stating that pursuant to this Agreement, the Third Party Payer:

 

  (a) is paying on behalf of the Purchaser for the purchase by the Purchaser of
the Aircraft; and

 

  (b) acknowledges that:

 

  (i) it has no claim against the Seller; and

 

  (ii) that the Seller has no greater liability to the Purchaser under the
Agreement and no liability whatsoever to the Third Party Payer in relation to
the sale of the Aircraft.

 

3.6 Guarantee

The provisions of SCHEDULE 5 will apply to this Agreement.

 

4. DELIVERY

 

4.1 Delivery Condition

 

  (a) Subject to clauses 4.1(c) and 4.1(d), the Seller confirms that the
Aircraft shall be delivered on the Delivery Date in the same ‘AS IS, WHERE IS’
condition as at the Purchaser’s inspection of the Aircraft during the period of
5, 6 and 7 May 2010.

 

  (b) The Seller confirms that the Aircraft is currently in, and will remain in,
a formal storage programme at the Location until the Delivery Date.

 

  (c) Notwithstanding clause 4.1(a), the Purchaser acknowledges that up until
the Delivery Date the Seller may remove Parts from the Aircraft that are
required to operationally support the Seller’s fleet.

 

  (d) If the Seller does remove any Parts from the Aircraft pursuant to
Clause 4.1(c), then the Seller will notify the Purchaser and prior to the
Delivery Date replace any such removed Parts with Parts of equivalent or greater
value.

 

  (e) The Purchaser agrees and acknowledges that Delivery of the Documents shall
take place at a separate Location to the balance of the Aircraft and will be
shipped from the Location to the Purchaser in the United States of America, at
the Seller’s cost, within five (5) Business Days after the Delivery Date.

 

4.2 Purchaser’s Obligations Prior to Delivery

 

  (a) On or prior to the Delivery Date the Purchaser will perform the Acceptance
Inspection.

 

  (b) The Purchaser will, in performing its obligations in relation to the
Acceptance Inspection:

 

  (i) exercise all due care and skill; and

 

  (ii) comply with each of the policies and procedures of the Seller notified to
it.

 

  (c) The Purchaser must sign the Acceptance Certificate on the Delivery Date if
the Aircraft is as described in Aircraft Sale Details at the Acceptance
Inspection. The Acceptance Certificate shall be conclusive evidence that the
Aircraft is accepted without objection as at the date of the Acceptance
Certificate.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 10 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

4.3 Conditions Precedent to Delivery

 

  (a) The obligation of the Seller to sell the Aircraft to the Purchaser shall
be subject to the fulfilment of each of the following conditions on or prior to
the Delivery Date:

 

  (i) the Seller shall have received each of the following documents and
evidence to its satisfaction:

 

  (A) a signed original execution copy of this Agreement together with any
ancillary agreements or letters entered into by the Seller and the Purchaser in
connection with the sale of the Aircraft;

 

  (B) a certified copy of the memorandum and articles of association of the
Purchaser;

 

  (C) a certified copy of the power of attorney or such other instrument
pursuant to which the Purchaser’s signatory signs this Agreement (and any other
ancillary documents) on behalf of the Purchaser;

 

  (D) a certified copy of all corporate Authorisations (if any) needed to ensure
the validity and enforceability of this Agreement against the Purchaser;

 

  (E) a signed Acceptance Certificate duly executed by the Purchaser’s
Authorised Representative;

 

  (F) a signed Aircraft or Aircraft Parts Exemption Certificate pursuant to
California Sales Tax Regulation 1593; and

 

  (G) a certificate of insurance in form and content satisfactory to the Seller
evidencing the Insurances in compliance with clause 8.1(b);

 

  (ii) the Purchaser shall have received each of the following documents, with
any confidential or commercially sensitive information removed:

 

  (A) a signed original execution copy of this Agreement together with any
ancillary agreements or letters entered into by the Seller and the Purchaser in
connection with the sale of the Aircraft;

 

  (B) a certified copy of the power of attorney or such other instrument
pursuant to which the Seller’s signatory signs this Agreement (and any other
ancillary documents) on behalf of the Seller;

 

  (C) a certified copy of all corporate Authorisations (if any) needed to ensure
the validity and enforceability of this Agreement against the Seller;

 

  (iii) payment of the Completion Payment for the Aircraft in accordance with
clause 3.3; and

 

  (iv) the representations given by the Purchaser in clause 6.2(b) shall be true
and accurate.

 

  (b) The foregoing conditions precedent have been inserted for the mutual
benefit of the Seller and the Purchaser and may be waived in writing, in whole
or in part and with or without conditions, by the Seller and the Purchaser
without prejudicing the right of the Seller and the Purchaser to receive
fulfilment of such conditions, in whole or in part, at any time thereafter.

 

  (c) If any of such conditions precedent remain outstanding at the Delivery
Date and are not waived or deferred in writing, either party shall be entitled
at any time after such date to terminate its obligations to sell or purchase the
Aircraft by notice to the other party, whereupon neither party shall have any
further obligation or liability hereunder.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 11 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

4.4 Seller’s Obligations at Delivery

Subject to completion of the conditions precedent in clause 4.3, on the Delivery
Date, the Seller shall:

 

  (a) confirm the receipt of the Completion Payment paid under clause 3.3;

 

  (b) provided confirmation is received under clause 4.4(a), deliver to the
Purchaser at the Location:

 

  (i) the Aircraft;

 

  (ii) the duly executed Bill of Sale; and

 

  (iii) an Export Certificate of Airworthiness for the Aircraft to the United
States of America (at Seller’s cost) (Export Certificate of Airworthiness); and

 

4.5 Export Certificate of Airworthiness

For the avoidance of doubt, the Purchaser acknowledges that any such Export
Certificate of Airworthiness given to the Purchaser pursuant to
clause 4.4(b)(iii):

 

  (a) will be based on the current ‘as is, where is’ condition of the Aircraft
at Delivery and the Seller is not required to perform any tasks or works on the
Aircraft in respect of re-registration of the Aircraft following Delivery;

 

  (b) shall note any deviations and derogations to the importing jurisdiction;
and

 

  (c) the Seller has no obligation to comply with any requirements, such as
aircraft, engine or component modifications, of any foreign state or regulatory
body when providing the Export Certificate of Airworthiness for the Aircraft.

 

4.6 Passing of Title

The Seller shall pass to the Purchaser legal and beneficial title to the
Aircraft free and clear of all Third Party Interests on the Delivery Date
immediately after receipt by the Seller of:

 

  (a) the Purchase Price; and

 

  (b) the other items referred to in clause 4.3.

 

4.7 Casualty Event

If the Aircraft suffers a Casualty Event prior to Delivery the Seller shall not
be required to deliver, and the Purchaser will not be required to purchase, the
Aircraft in accordance with this Agreement.

 

4.8 Damage to the Aircraft

In the event that the Aircraft suffers any damage prior to the Delivery Date
which the parties agree (acting reasonably) may diminish the value of the
Aircraft by an amount equal to or greater than USD [*], then the parties shall
enter into good faith negotiations in relation to an adjustment to the Purchase
Price.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 12 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

4.9 Force Majeure Event

If the Aircraft is not delivered on the Delivery Date due to a Force Majeure
Event:

 

  (a) the obligations of the parties under this Agreement are suspended until
the cause of the Force Majeure Event is removed;

 

  (b) neither party shall be liable for any Damages incurred by the other party;
and

 

  (c) upon removal of the cause of the Force Majeure Event the parties will
agree on a revised date for Delivery of the Aircraft,

provided however if the Force Majeure Event is not removed by three (3) months
after the Delivery Date, this Agreement will be at an end and the Seller must
refund the Deposit to the Purchaser.

 

4.10 Purchaser Acknowledgement

The Purchaser acknowledges that the Retained Items may be removed from the
Aircraft prior to Delivery and if they are removed, they will not form part of
the Aircraft at Delivery.

 

5. SELLER’S ASSISTANCE POST DELIVERY

During the period from Delivery to the date falling six (6) calendar months
after the Delivery Date, the Seller shall use reasonable efforts to provide to
the Purchaser assistance in relation to integration of the Documents into the
Purchaser’s system of maintenance based on the Seller’s historical knowledge of
the Documents. Any such assistance will be provided at the Seller’s sole
discretion to be determined on a case by case basis, and will:

 

  (a) not result in the Seller bearing any additional costs;

 

  (b) be limited to Seller consulting Seller’s own retained scanned copy of the
Documents only;

 

  (c) be subject to the capacity of the Seller; and

 

  (d) not interfere with the daily operations of the Seller.

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 Acknowledgements

As at the date of this Agreement and on the Delivery Date (by reference to the
circumstances existing at the relevant date):

 

  (a) the Purchaser acknowledges that it is subject to the laws and regulations
of the United States of America and Australia, any regulations, sanctions or
embargos of the United Nations or the European Union, which prohibit or restrict
the export and/or use of, the Aircraft, the Engines or any Parts (Export Control
Laws).

 

  (b) both parties acknowledge and agree that this Agreement has been concluded
by direct negotiation without any intermediaries or agents.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 13 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

6.2 Representations and Warranties

As at the date of this Agreement and on the Delivery Date (by reference to the
circumstances existing at the relevant date):

 

  (a) the Seller represents and warrants to the Purchaser as follows:

 

  (i) it will have the legal and beneficial ownership of the Aircraft free from
encumbrance or any security interest whatsoever on the Delivery Date;

 

  (ii) it has the power to enter into and perform this Agreement which
constitutes its valid and binding obligations enforceable against the Seller in
accordance with its terms; and

 

  (iii) except as advised to the Purchaser in writing, to the best of the
Seller’s knowledge, the Aircraft has not suffered any material damage between
the date of this Agreement and the Delivery Date.

 

  (b) each of the Purchaser, and in respect of subparagraphs (i) to (vii) only
the Guarantor, represents and warrants to the Seller as follows:

 

  (i) it is duly incorporated and validly exists under the laws of it’s
Jurisdiction;

 

  (ii) no Insolvency Event has occurred in relation to it;

 

  (iii) it has the full legal capacity and power to enter into and perform this
Agreement which constitutes its valid and binding obligations enforceable
against it in accordance with its terms;

 

  (iv) any conditions, consents or things required by any applicable law to be
fulfilled or done (including all corporate approvals and the obtaining of any
necessary Authorisations) in order to enable it to lawfully enter into, and
exercise its rights and perform its obligations under, this Agreement have been
fulfilled or done;

 

  (v) neither the execution of, nor the performance of, this Agreement by it
does or will contravene:

 

  (A) any applicable law to which it or any of its property is subject or any
order of any Government Agency binding on its property;

 

  (B) any Authorisation or requirement that any additional Authorisation be
obtained;

 

  (C) any undertaking or instrument binding it or any of its property; or

 

  (D) any provisions of its constituent documents;

 

  (vi) it is not necessary or desirable to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement that:

 

  (A) this Agreement be filed or registered with any Government Agency in it’s
Jurisdiction; or

 

  (B) any Taxes be paid in it’s Jurisdiction;

 

  (vii) it is not entering into this Agreement as trustee of any trust or
settlement;

 

  (viii) no litigation, arbitration, mediation, conciliation or administrative
proceedings are taking place, pending, or threatened which, if adversely
decided, could have an adverse effect on it’s ability to perform its obligations
under this Agreement;

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 14 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

  (ix) it has not been paid, agreed to pay or caused to be paid directly or
indirectly to any firm, any commission, percentage, contingent fee, brokerage or
other similar payment of any kind, in connection with the establishment or
operation of this Agreement, to any employee of the Seller or to any third
party; and

 

  (x) in relation to the Export Control Laws:

 

  (A) on Delivery of the Aircraft, it will not export, re-export, transfer, or
divert the Aircraft in violation of any Export Control Laws; and

 

  (B) it shall also make certain acknowledgements and representations reasonably
requested by the Seller with respect to any Export Control Laws.

 

7. DEREGISTRATION FROM AUSTRALIAN REGISTER

After Delivery, the Seller shall de-register the Aircraft from the Australian
register of aircraft.

 

8. INSURANCE AND RISK

 

8.1 Insurances

 

  (a) The Seller will maintain its usual hull all risks and hull war risks
insurance for the Aircraft in respect of the period up to and including
Delivery.

 

  (b) The Purchaser shall, with respect to the Aircraft, effect and maintain for
a period of not less than two years after Delivery, aviation liability insurance
for a combined single limit of not less than the Third Party Liability Amount
(‘Insurance’) noting the Seller as an additional named insured and noting the
Purchaser’s indemnity obligations under clause 10 (“Indemnities and Releases”).

 

  (c) If the Purchaser on sells the Aircraft or any part of it, the Purchaser
must maintain the Insurance noting the Seller as an additional named insured and
noting the Purchaser’s indemnity obligations under clause 10 until the date
which falls on the second anniversary of Delivery.

 

  (d) After the Insurance is renewed, the Purchaser shall provide a certificate
of insurance in form and content satisfactory to the Seller evidencing the
Insurance in compliance with this clause 8.1.

 

8.2 Risk

 

  (a) The Aircraft will remain at the risk (including the risk of any Damage in
connection with the Acceptance Inspection) of the Seller until title to the
Aircraft passes to the Purchaser at the time of Delivery.

 

  (b) The Aircraft will be at the risk of the Purchaser on and from Delivery.

 

9. ASSIGNMENT OF MANUFACTURER WARRANTIES

The Seller will use its reasonable endeavours to assign to the Purchaser at
Delivery the benefit of any remaining manufacturer warranties in relation to the
Aircraft that are capable of assignment.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 15 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

10. INDEMNITIES AND RELEASES

 

10.1 Indemnity by the Purchaser

The Purchaser must defend and indemnify each Indemnified Person from and against
all Taxes (other than Taxes levied by any Australian Government Agency) and
Damages to the extent suffered or incurred in connection with, arising out of or
in respect of:

 

  (a) the Aircraft occurring after Delivery; or

 

  (b) the Purchaser’s representative at the Acceptance Inspection; or

 

  (c) any breach by the Purchaser or its Personnel of this Agreement.

 

10.2 Disclaimer

The Purchaser unconditionally agrees that:

 

  (a) the Aircraft and each Part thereof is to be sold in an AS IS, WHERE IS
condition as at the Delivery Date and that the Purchase Price for the Aircraft
has been calculated on this basis; and

 

  (b) save as expressly stated in this Agreement, no term, condition, warranty,
representation or covenant or any kind has been made or is given by any Qantas
Group Company or their Personnel including in respect of the airworthiness,
value, quality, durability, condition, design, operation, description,
merchantability, performance or fitness for use or purpose of the Aircraft or
any Part thereof; and

 

  (c) all conditions, warranties and representations (or obligations or
liability, in contract or in tort) in relation to any of the matters referred to
in clause 10.2(b), express or implied, statutory or otherwise, are expressly
excluded; and

 

  (d) it has relied on its own investigations, inspections and advice prior to
entering into this Agreement; and

 

  (e) under no circumstances will any Qantas Group Company or their Personnel be
liable to any party to this Agreement for any Consequential Losses in connection
with this Agreement; and

 

  (f) the Seller has no obligation to ensure that the Aircraft complies with any
requirements, such as aircraft, engine or component modifications, of any
foreign state or any foreign airworthiness authority or regulatory body.

 

11. TERMINATION

 

11.1 Purchaser Event of Default

Each of the following is an Event of Default:

 

  (a) if the Purchaser fails to pay any amount when it is due and payable by it
under this Agreement;

 

  (b) if the Purchaser is in breach of this Agreement, and that breach is
incapable of remedy or, if capable of remedy, continues for two (2) Business
Days after the Purchaser receives a notice from the Seller requiring that the
breach be remedied; or

 

  (c) the occurrence of any Insolvency Event.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 16 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

11.2 Consequences of a Purchaser Event of Default

If an Event of Default occurs and is continuing, the Seller may, without
limiting any other remedies it may have, by notice to the Purchaser terminate
this Agreement with immediate effect, in which case:

 

  (a) the Deposit will be forfeited; and

 

  (b) the Seller will have no further obligation to deliver the Aircraft to the
Purchaser and the Seller will be released from its obligations under this
Agreement.

 

11.3 Consequences of a Seller Event of Default

If the Seller fails to deliver the Aircraft within three (3) months of Delivery
Date (Seller Event of Default), the Purchaser may, without limiting any other
remedies it may have, by notice to the Seller terminate this Agreement with
immediate effect, in which case:

 

  (a) the Deposit will be refunded to the Purchaser; and

 

  (b) the Purchaser will have no further obligations under this Agreement to
purchase the Aircraft and the Purchaser will be released from its obligations
under this Agreement.

 

12. TAXES

 

12.1 Taxes

The Purchaser shall bear all Taxes assessed by any Government Agency (other than
by any Australian Government Agency) or any other entity in connection with this
Agreement and/or the purchase of the Aircraft by the Purchaser.

 

12.2 Withholdings

All payments by the Purchaser under this Agreement must be paid in full without
any deduction or withholding (whether in respect to set off, counterclaims or
Taxes) unless Purchaser is prohibited by law from doing so, in which event
Purchaser will:

 

  (a) ensure that the deduction or withholding does not exceed the minimum
amount legally required;

 

  (b) immediately pay to the Seller such additional amount as may be necessary
to ensure that the net amount received by the Seller will equal the full amount
which would have been received by the Seller had no such deduction or
withholding been made;

 

  (c) pay to the relevant taxation or other authorities, within the period for
payment permitted by the applicable law, the full amount of deduction or
withholding (including the full amount of any deduction or withholding from any
additional amount paid pursuant to this clause); and

 

  (d) furnish to the Seller within the period for payment permitted by
applicable law an official receipt of the relevant taxation or other authorities
involved for the payment of all amounts deductible as aforesaid.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 17 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

13. CONFIDENTIAL INFORMATION

 

13.1 Recipient use of Confidential Information

The Recipient:

 

  (a) must keep the Confidential Information confidential;

 

  (b) may disclose the Confidential Information to enable it:

 

  (i) to perform its obligations under this Agreement but only to its Personnel
to the extent that they have a need to know;

 

  (ii) in the case of the Seller, to discharge and release any Third Party
Interest relating to the Aircraft;

 

  (iii) in the case of the Purchaser, to its existing bankers or to finance the
purchase of the Aircraft.

 

13.2 Return of Confidential Information

On termination or expiry of this Agreement, or earlier on reasonable request by
the Disclosing Party, the Recipient must promptly, at the option of the
Disclosing Party, either return to the Disclosing Party or destroy any or all
copies of Confidential Information, in which case any right to use, copy and
disclose that Confidential Information ceases.

 

13.3 Public Statements

Neither party may make any public statement about this Agreement unless it has
first obtained written consent from the other party.

 

13.4 Permitted Disclosure

Clause 13 does not apply to the extent that any disclosure is required by law or
any order of any court, tribunal, authority or regulatory body or by the rules
of a stock exchange.

 

14. QANTAS TRADE MARKS

The Purchaser must not use any Qantas Trade Mark without obtaining the prior
written consent of the Seller.

 

15. GENERAL

 

15.1 Survival

Clauses 3.6 (Guarantee), 8 (Insurance and Risk), 10 (Indemnities and Releases),
11.2 (Consequences of a Purchaser Event of Default), 11.3 (Consequences of a
Seller Event of Default), 12 (Taxes), 13 (Confidential Information), 14 (Qantas
Trade Marks), 15 (General) and SCHEDULE 5 survive termination of this Agreement.

 

15.2 Costs

 

  (a) Except as expressly stated otherwise in this Agreement, each party shall
bear its own costs in connection with the negotiation, preparation and execution
of this Agreement.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 18 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

  (b) The Purchaser shall bear all other costs associated with this Agreement
including the cost of:

 

  (i) obtaining any Government Agency or other approvals to export the Aircraft
from the Delivery Location; and

 

  (ii) registration of the Aircraft or this Agreement in the Purchaser’s
Jurisdiction.

 

15.3 Rights Cumulative

The rights and remedies provided in this Agreement are cumulative and do not
exclude any rights or remedies provided by law.

 

15.4 Discretion on Consent

Unless this Agreement provides otherwise, where the consent or agreement of a
party is required under this Agreement, that consent or agreement may be given
conditionally or unconditionally, or withheld by that party in its absolute
discretion.

 

15.5 Notices

 

  (a) A party notifying or giving notice under this Agreement must give notice:

 

  (i) in writing;

 

  (ii) addressed to the address of the other party specified in Aircraft Sale
Details or other address as notified in writing by the other party from time to
time; and

 

  (iii) left at or sent by prepaid post or by fax to that address.

 

  (b) A notice given in accordance with clause 15.5(a) is received:

 

  (i) if left at the recipient’s address, on the date of delivery;

 

  (ii) if sent by prepaid post, 5 days after the date of posting; and

 

  (iii) if sent by fax, when the sender’s facsimile system generates a message
confirming successful transmission of the total number of pages of the notice.

 

  (c) The Purchaser appoints the Purchaser’s Service Agent as its agent for the
service of any process within Australia.

 

  (d) The Guarantor appoints the Guarantor’s Service Agent as its agent for the
service of any process within Australia.

 

15.6 Time of the Essence

Time is of the essence in this Agreement, both as regards the dates and periods
specifically mentioned and as to any dates and periods which may, by agreement
in writing between the parties, be substituted for them.

 

15.7 All Things Necessary

Each party must:

 

  (a) use reasonable efforts to do all things necessary or desirable to give
full effect to this Agreement; and

 

  (b) refrain from doing anything that might hinder performance of this
Agreement.

 

15.8 Relationship of Parties

Nothing in this Agreement or any associated circumstances gives rise to any
relationship of joint venture, agency, partnership or employer and employee
between the Seller and the Purchaser or between the Seller and any Personnel of
the Purchaser. The Purchaser has no right to assume or create any obligations of
any kind, express or implied, in the name of or on behalf of the Seller.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 19 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

15.9 Waiver

If a party:

 

  (a) has a right arising from another party’s failure to comply with an
obligation under this Agreement; and

 

  (b) delays in exercising or does not exercise that right,

that delay in exercising or failure to exercise is not a waiver of that right or
any other right. A right may only be waived in writing, signed by the party
waiving the right.

 

15.10 Assignment

Neither party may assign or attempt to assign or otherwise transfer any right or
obligation arising out of this Agreement without the prior consent of the other
party, except that Seller may assign this Agreement to any Qantas Group Company
without consent and the Seller must notify the Purchaser of the assignment of
this Agreement.

 

15.11 Governing Law

This Agreement is governed by the laws applicable in the State of New South
Wales, Australia and each party submits to the exclusive jurisdiction of the
courts of that State.

 

15.12 Entire Agreement and Variation

This Agreement including its schedules and any attachments:

 

  (a) constitutes the entire agreement between the parties as to its subject
matter;

 

  (b) in relation to that subject matter, supersedes any prior understanding or
agreement between the parties (including any term sheet or letter of intent) and
any prior condition, warranty, indemnity or representation imposed, given or
made by a party; and

 

  (c) may only be amended in writing signed by both parties.

 

15.13 Reading Down

If part or all of any clause of this Agreement is illegal, invalid or
unenforceable:

 

  (a) it will be read down to the extent necessary to ensure that it is not
illegal, invalid or unenforceable, but if that is not possible

 

  (b) it will be severed from this Agreement and the remaining provisions of
this Agreement will continue to have full force and effect, and the parties will
attempt to replace that severed part with a legally acceptable alternative
clause that meets the parties’ original intention in relation to the subject
matter severed.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 20 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

15.14 Construction

No rule of construction will apply in the interpretation of this Agreement to
the disadvantage of one party on the basis that that party put forward or
drafted this Agreement or any provision of this Agreement.

 

15.15 Non-merger

None of the terms of this Agreement or anything done or required to be done by
virtue of this Agreement will operate as a merger of any of the rights and
remedies a party may have under this Agreement and those rights and remedies at
all times continue in force.

 

15.16 Priority of Documents

If there is any inconsistency between any of the terms of this Agreement, the
order of priority for the purpose of construction is:

 

  (a) the clauses of this Agreement; then

 

  (b) the Schedules; then

 

  (c) any other attachments.

 

15.17 Counterparts

This Agreement may be executed in any number of counterparts.

 

15.18 International Supply Contract

The United Nations Convention on Contract for the International Sale of Goods
will not apply to this Agreement.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 21 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Executed as an agreement.

 

Signed for and on behalf of    )      

QANTAS AIRWAYS LIMITED

ABN 16 009 661 901

   )       by its duly authorised representative    )       in the presence of:
   )      

/s/ David Fuelling

        

/s/ William John Daws

Signature of witness          Signature of authorised representative

David Fuelling

        

William John Daws

Name of witness (please print)          Name of authorised representative      
   (please print) Signed for and on behalf of    )       Cargo Aircraft
Management, Inc    )       by its duly authorised representative    )       in
the presence of:    )      

/s/ George A. Golder

        

/s/ William B. Tarpley

Signature of witness          Signature of authorised representative

George A. Golder

        

William B. Tarpley

Name of witness (please print)          Name of authorised representative      
   (please print)

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 22 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Signed for and on behalf of    )       Aircraft Transport Services Group, Inc   
)       by its duly authorised representative    )       in the presence of:   
)      

/s/ W. Joseph Payne

        

/s/ Joseph C. Hete

Signature of witness          Signature of authorised representative

Joseph Payne

        

Joseph C. Hete

Name of witness (please print)          Name of authorised representative      
   (please print)

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 23 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Schedule 1

Documents

[*]

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 24 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Schedule 2

Retained Items

[*]

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 25 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Schedule 3

Bill of Sale

This Bill of Sale is made by:

Qantas Airways Limited ABN 16 009 661 901 (‘Seller’) as seller under an Aircraft
Sale Agreement (‘Agreement’) dated [            ] between the Seller and
[insert] (‘Purchaser’) (together with their respective successors and permitted
assigns).

This Bill of Sale relates to the aircraft comprising:

 

  (a) one Boeing 767-338ER aircraft with manufacturer’s serial number 24407 and
registration number VH-OGD (‘Airframe’);

 

  (b) General Electric CF6-80C2-B6 engines bearing manufacturer’s serial numbers
695632 and 695629 (‘Engines’);

 

  (c) all Parts (as defined in the Agreement) installed in or attached to the
Airframe or Engines;

 

  (d) the Documents (as each is defined in the Agreement),

(the ‘Aircraft’).

 

1. Conveyance

For the consideration referred to in the Agreement, the Seller by this Bill of
Sale conveys, transfers and delivers to the Purchaser today the whole of the
Seller’s title to and ownership of the Aircraft to the Purchaser free and clear
of all Third Party Interests (as defined in the Agreement).

 

2. Warranty

The Seller warrants to the Purchaser that this Bill of Sale conveys full legal
and beneficial ownership of and title to the Aircraft to the Purchaser.

This Bill of Sale is delivered by the Seller to the Purchaser in [insert] at
                 am / pm (                 time) on the      day of             
It is governed by the laws of New South Wales.

EXECUTED by the Seller as an agreement on                     

 

Signed for and on behalf of    )    Qantas Airways Limited    )


)

   by its duly authorised representative    )    in the presence of:    )   

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 26 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

 

    

 

Signature of witness      Signature of authorised representative

 

    

 

Name of witness (please print)      Name of authorised representative     
(please print)     

 

     Title of authorised representative      (please print)

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 27 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Schedule 4

Acceptance Certificate

 

1. [insert] (‘Purchaser’) and Qantas Airways Limited ABN 16 009 661 901
(‘Seller’) have entered into an Aircraft Sale Agreement dated [insert]
(‘Agreement’).

 

2. Words used in this Acceptance Certificate with capital letters and not
otherwise defined will have the meanings given to them in the Agreement.

 

3. Purchaser has this [insert date], (Time: [insert time]) at [insert location]
inspected:

 

  (a) one Boeing 767-338ER aircraft with manufacturer’s serial number 24407 and
registration number VH-OGD (‘Airframe’);

 

  (b) General Electric CF6-80C2-B6 engines bearing manufacturer’s serial numbers
695632 and 695629 (‘Engines’);

 

  (c) all Parts installed in or attached to the Airframe or Engines; and

 

  (d) the Documents.

 

4. The Airframe, Engines, Parts and Documents are hereby accepted by the
Purchaser without objection.

 

Signed for and on behalf of    )       [Purchaser]    )


)

      by its duly authorised representative    )       in the presence of:    )
     

 

        

 

Signature of witness          Signature of authorised representative

 

        

 

Name of witness (please print)          Name of authorised representative      
   (please print)         

 

         Title of authorised representative          (please print)

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 28 of 29      Confidential



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for

confidential treatment and have been filed separately with the SEC.

Execution Version

 

Schedule 5

Guarantee

Parent Guarantee

 

1. The Guarantor unconditionally and irrevocably:

 

  (a) guarantees to the Seller the due and punctual performance and observance
by the Purchaser of all of the obligations contained in or implied under this
Agreement that must be performed and observed by the Purchaser and its Personnel
(“Guaranteed Obligations”); and

 

  (b) indemnifies each Indemnified Person from and against all Damages of
whatsoever kind and nature, howsoever arising, which any Indemnified Person may
now or in the future suffer or incur consequent on or arising directly or
indirectly out of any breach or non-observance by the Purchaser of a Guaranteed
Obligation.

 

2. This Schedule applies and the obligations of the Guarantor remain unaffected
despite:

 

  (a) an amendment of this Agreement, whether with or without the Guarantor’s
knowledge or consent; or

 

  (b) a rule of law or equity to the contrary; or

 

  (c) an Insolvency Event affecting a person or the death of a person; or

 

  (d) a change in the constitution, membership, or partnership of a person; or

 

  (e) the partial performance of the Guaranteed Obligations; or

 

  (f) the Guaranteed Obligations not being enforceable at any time (whether by
reason of a legal limitation, disability or incapacity on the part of the
Purchaser and whether this Agreement is void ab initio or is subsequently
avoided) against the Purchaser; or

 

  (g) the Seller granting any time or other indulgence or concession to,
compounding or compromising with, or wholly or partially releasing the Purchaser
or the Guarantor of an obligation; or

 

  (h) another thing happening that might otherwise release, discharge or affect
the obligations of the Guarantor under this Agreement.

 

3. This Schedule is:

 

  (a) a principal obligation and is not to be treated as ancillary or collateral
to another right or obligation; and

 

  (b) independent of and not in substitution for or affected by another security
interest or guarantee or other document or agreement which the Seller or another
person may hold concerning the Guaranteed Obligations.

 

4. The Seller may enforce the terms of this Schedule against the Guarantor
without first having to resort to another guarantee or security interest or
other agreement relating to the Guaranteed Obligations.

 

Aircraft Sale Agreement Boeing 767-338ER msn 24407 VH-OGD

   Page 29 of 29      Confidential